Citation Nr: 1456268	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-08 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), schizoaffective disorder, and bipolar disorder, claimed as due to military sexual trauma.

2.  Entitlement to service connection for alcohol and polysubstance abuse, to include as secondary to an acquired psychiatric disorder.  

3.  Entitlement to service connection for self-mutilations, to include as secondary to an acquired psychiatric disorder.  

4.  Entitlement to service connection for headaches, to include as secondary to service-connected residual scalp laceration.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado.  

With respect to the characterization of the claims on appeal, review of the record reveals that service connection for headaches and alcohol and polysubstance abuse were initially denied in a July 1985 rating decision, while service connection for a psychiatric disorder was initially denied in a May 1990 rating decision.  Additionally, February 2000 and June 2001 rating decisions continued to deny the Veteran's claim for service connection for an acquired psychiatric disorder.  Most recently, in an April 2008 rating decision, the RO determined that new and material evidence had not been received in order to reopen the previously denied claims for service connection for headaches and a psychiatric disorder.

While the Veteran did not appeal such decisions, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c) (2014).  In this case, while service treatment records were associated with the record at the time of the issuance of the July 1985 and May 1990 rating decisions, new service treatment records, namely nursing and progress notes, were associated with the record in April 2011, which show (1) the Veteran continued to complain of headaches following the in-service head injury, in June and July 1981, and (2) she lodged various psychiatric complaints, including anxiety, grieving, and worry, while receiving inpatient treatment for alcoholism.  

As such records were in existence at the time of the prior rating decisions, but were not of record and are relevant to the headache, polysubstance, and psychiatric disorder claims on appeal, VA must reconsider the issues of service connection for a psychiatric disorder, headaches, and polysubstance abuse de novo.  Therefore, these issues have been characterized as shown on the first page of the decision.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Therefore, in light of the Court's decision in Clemons, and the various psychiatric diagnoses of record, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, and bipolar disorder, as reflected on the first page of this decision.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  At the time of her Board hearing, the Veteran submitted additional lay evidence in support of her claim, with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains VA treatment records dated from September 1992 to February 2013 that were considered by the AOJ in the March 2012 statement of the case and March 2013 supplemental statement of the case.

For reasons explained below, the issues on appeal are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With respect to the claim for an acquired psychiatric disorder, the Veteran claims that she manifests PTSD, or another acquired psychiatric disorder, as a result of military sexual trauma (MST).  In particular, she has asserted that, while stationed in Germany in approximately February/March 1981 or May 1981, after a night out drinking and using drugs with two individuals who she thought were her friends, she woke up to being raped, which occurred two to three times by each guy.  She has reported that she attempted to report this event to two of her superior officers but charges were never filed.  As a result, there is no documentary evidence of the MST in the Veteran's service records.  Nevertheless, she has asserted that she isolated herself, experienced audio hallucinations, and that her use of drugs and alcohol increased after the MST.  Additionally, in August 2014, she submitted a statement from her sister in which it was reported that the Veteran's behavior changed during her military service as she became quieter and less informative, and reached out less frequently.  The Veteran's sister further reported that, upon the Veteran's discharge, she was no longer happy, and was engaging in self-destructive behavior, to include the abuse of drugs and alcohol.

The Veteran was afforded a VA examination in March 2012, during which the VA examiner noted the Veteran's pre-military history of physical and sexual abuse by her stepfather and pre-military history of polysubstance abuse, as well as the in-service MST.  After examining the Veteran, the VA examiner determined that she did not meet the criteria for a diagnosis of PTSD.  Instead, the VA examiner opined that the Veteran has a current diagnosis of mood disorder, not otherwise specified, with depressive, manic, anxious, and psychotic symptoms, which he opined was as likely as not associated with her history of sexual abuse during military service.  In this regard, he indicated, while the Veteran had a pre-military history of abuse, such was likely exacerbated during service.  However, the examiner did not otherwise provide a rationale in support of his opinion, thereby rendering his opinion inadequate.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of a physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication on the merits).    

Given the foregoing, the Board finds that the March 2012 VA examiner should provide an addendum opinion, with rationale, which addresses whether the Veteran's currently diagnosed mood disorder is likely related to her military service, to include the MST reported to have occurred therein.  The examiner should also attempt to reconcile each valid psychiatric diagnosis reflected in the record since December 2010 (when the Veteran filed her claim of entitlement to service connection for PTSD), as any such valid diagnosis would constitute a current disability for purposes of service connection-even if resolved at the time of the March 2012 examination.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran has asserted that she was hospitalized in December 2010 because of a myriad of symptoms, including cutting herself and planning to kill herself.  See January 2011 statement from the Veteran.  The Veteran's statement was accepted as an informal claim seeking service connection for self-mutilation, as secondary to an acquired psychiatric disorder.  While the March 2012 VA examiner rendered a diagnosis of mood disorder, he did not address whether the Veteran's self-mutilation is a behavioral problem/symptom associated with her mood disorder or is, instead, a separate and distinct disability, such as non-suicidal self-injury (which is a new disability included in the DSM-V).  

Because the self-mutilation claim is inextricably intertwined with the psychiatric disorder claim, and there is no medical opinion of record that addresses the merits of this issue, the self-mutilation claim must be remanded in order for the AOJ to adjudicate the underlying claim of service connection for an acquired psychiatric disorder and to obtain an appropriate medical opinion regarding the Veteran's self-mutilation in relation to her currently diagnosed mood disorder.  

With respect to the alcohol and polysubstance abuse claim on appeal, the Veteran has asserted that her use of drugs and alcohol increased after the in-service MST and that such is secondary to an acquired psychiatric disorder.  The March 2012 VA examiner rendered a diagnosis of polysubstance dependence, reportedly in remission, and opined that, when active, the condition was exacerbated by the sexual abuse that occurred during service.  In this regard, he indicated that the Veteran's history of increased alcohol use after being stationed in Germany is as likely as not associated with a significant in her functioning/depression during military service and also as likely as not associated with an alleged sexual assault.  

The Board notes that primary diagnosed disabilities of drug or alcohol abuse are not disabilities for which service connection can be granted.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  Nevertheless, 38 C.F.R. § 3.301(c)(3) states that where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  Indeed, service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  Allen, 237 F.3d at 1381. 

While the March 2012 VA examiner attempted to provide a medical opinion regarding the Veteran's polysubstance abuse, his opinion did not adequately address the pertinent issues in this matter, i.e., (1) whether her alcohol and substance abuse was used for therapeutic purposes during service, including as a result of the MST, or (2) whether her alcohol and substance abuse is secondary to (caused or aggravated by) her mood disorder.  As a result, an addendum opinion is also needed in this regard.  

With regard to the Veteran's claim for service connection for headaches, service treatment records (STRs) show the Veteran injured her head during service in June 1981, which resulted in a scalp laceration.  The STRs also show the Veteran complained of headaches at the same time and subsequent to receiving treatment for the scalp laceration during service.  Entitlement to service connection for the residual scalp laceration was established in July 1985, effective April 16, 1985.  See July 1985 rating decision.  The Veteran is seeking service connection for headaches as secondary to her service-connected residual scalp laceration; however, the AOJ has determined that the Veteran's headaches are associated with the head injury and residual scalp laceration, which are a result of willful misconduct, as the evidence shows a pattern of alcohol abuse before and during service.  See December 2011 Administrative Decision.  

The AOJ further determined in the March 2012 supplemental statement of the case that, since the Veteran had held the evaluation for her residual scalp laceration for over 10 years, it was protected and cannot be severed unless there is evidence the service connection was based on fraud. The AOJ found that there was no evidence of fraud, so service connection cannot be severed, however, no additional disabilities can be granted service connection secondary to that fall.  However, the Veteran has asserted that her use of drugs and alcohol increased after the in-service MST and that such is secondary to an acquired psychiatric disorder.  Therefore, pending the outcome of the Veteran's claims for service connection for an acquired psychiatric disorder and secondary alcohol and polysubstance abuse, the AOJ should readjudicate the Veteran's claim for service connection for headaches since, if service connection for secondary alcohol and polysubstance abuse is granted, such may change the outcome of the December 2011 Administrative Decision finding that the Veteran's in-service fall was due to willful misconduct.  Therefore, the Veteran's claim for service connection for headaches is inextricably intertwined with the other issues on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

At the August 2014 hearing, the Veteran testified that she was receiving Supplemental Security Income (SSI) due to her psychiatric disorder through the Social Security Administration (SSA) as of 1991.  A review of the record reveals a January 2011 letter from SSA that reflects that she was in receipt of SSI.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSI/SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

Finally, while on remand, the Veteran should also be given an opportunity to identify any healthcare provider who treated her claimed acquired psychiatric, polysubstance abuse, headaches, or self-mutilation disorders since service, to include the State Hospital where she indicated she was hospitalized in the 1980's and St. Mary Corwin Hospital.  Thereafter, any identified records, to include VA treatment records from the Denver, Colorado, VA facility pertaining to a drug rehabilitation program in 1981, VA treatment records from the Sheridan, Wyoming, VA facility in the late 1980's and 1990, and updated VA treatment records dated from February 2013 to the present, should be obtained for consideration in the Veteran's appeal.


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated her claimed acquired psychiatric acquired psychiatric, polysubstance abuse, headaches, or self-mutilation disorders since service, to include the State Hospital where she indicated she was hospitalized in the 1980's, and St. Mary Corwin Hospital.  After securing any necessary authorization from her, obtain all identified treatment records, to include to include VA treatment records from the Denver, Colorado, VA facility pertaining to a drug rehabilitation program in 1981, VA treatment records from the Sheridan, Wyoming, VA facility in the late 1980's and 1990, and updated VA treatment records dated from February 2013 to the present. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Request copies of any decision(s) and accompanying medical records submitted in support of any claim by the Veteran for SSI and/or disability benefits from the Social Security Administration.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's March 2012 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

a. The examiner must reconcile all valid psychiatric diagnoses shown in the evidentiary record since December 2010 (when she filed her claim of service connection), as any such valid diagnosis is considered a current disability for purposes of establishing entitlement to service connection.  

b. Based on a review of the Veteran's claims file, including the STRs, all post-service mental status examinations, and the Veteran's statements regarding the development and treatment of her psychiatric disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's mood disorder (or any other acquired psychiatric disability manifested by the Veteran since December 2010), is related to her period of active service or any incident of service, including the military sexual trauma reported to have occurred therein.     

c. The examiner should opine whether it is at least as likely as not that the Veteran's self-mutilation is a behavioral problem/symptom associated with the mood disorder (or any other acquired psychiatric disability manifested by the Veteran since December 2010), or is, instead, a separate and distinct disability, such as non-suicidal self-injury.  

d. If the examiner determines that the Veteran's self-mutilation is a separate and distinct disability, he must provide the diagnosis of such disability and opine whether it is at least as likely as not that such disability is caused OR aggravated by the Veteran's mood disorder (or any other acquired psychiatric disability manifested by the Veteran since December 2010).  

An opinion must be provided with respect to both causation and aggravation.  

The examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

e. The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's alcohol and polysubstance abuse was (1) used for therapeutic purposes during service, including as a result of the MST, and (2) whether such is caused OR aggravated by her mood disorder (or any other acquired psychiatric disability manifested by the Veteran since December 2010).  

A rationale must be provided for each opinion offered.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




